OPINION — AG — **** PAROLE — CONSIDERATION — TIME **** 1. THE PARDON AND PAROLE BOARD MUST CONSIDER EVERY PRISONER FOR PAROLE AT SUCH TIME AS THEY HAVE SERVED ONE-THIRD OF THEIR SENTENCE, REGARDLESS OF THE LENGTH OF THE SENTENCE, AND THE BOARD MAY ALSO CONSIDER A PRISONER FOR PAROLE PRIOR TO THE SERVICE OF ONE-THIRD OF A SENTENCE; FURTHER, THE STATE BOARD OF CORRECTIONS SHOULD ESTABLISH A POLICY OR RULE PROVIDING WHAT ONE-THIRD (1/3) OF A LIFE SENTENCE SHALL CONSTITUTE FOR PURPOSES OF MANDATORY PAROLE CONSIDERATION. 2. A PRISONER IS NOT ENTITLED, AS A MATTER OF RIGHT, TO A PHYSICAL APPEARANCE BEFORE THE PARDON AND PAROLE BOARD WHEN BEING CONSIDERED FOR PAROLE, WHETHER MANDATORY OR OTHERWISE; AND THE PARDON AND PAROLE BOARD SHALL DETERMINE, BY ITS RULES AND POLICIES, THE PROCEDURE IT SHALL USE IN HEARING AND CONSIDERING PAROLE APPLICATIONS. CITE: 57 O.S. 1961 332.7 [57-332.7], 57 O.S. 1968 Supp., 354 [57-354], OPINION NOS. 63-446 AND 63-484, 57 O.S. 1968 Supp., 541 [57-541](B), 57 O.S. 1968 Supp., 504 [57-504](B)(1), 57 O.S. 196 Supp., 353 [57-353] ROBERT D. MCDONALD